         Case 5:21-cv-00214-SM Document 5 Filed 04/28/21 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


LINDA MARIE NETHERTON,                     )
                                           )
             Plaintiff,                    )
                                           )
-vs-                                       )     Case No. CIV-21-214-SM
                                           )
ANDREW M. SAUL,                            )
COMMISSIONER OF SOCIAL                     )
SECURITY,                                  )
                                           )
             Defendant.                    )

                                      ORDER

       On April 13, 2021, United States Magistrate Judge Suzanne Mitchell issued a
Report and Recommendation (doc. no. 4), recommending the court deny Plaintiff’s
Motion for Leave to Proceed In Forma Pauperis. Magistrate Judge Mitchell advised
plaintiff of her right to file an objection to the Report and Recommendation on or
before April 27, 2021 and further advised that failure to make timely objection to
the Report and Recommendation waives her right to appellate review of the factual
and legal issues therein contained.
       No objection to the Report and Recommendation has been filed within the
time prescribed by Magistrate Judge Mitchell. In addition, no request for an
extension of time to file an objection has been filed. With no timely objection to the
Report and Recommendation being filed, the court accepts, adopts, and affirms the
recommended ruling in its entirety.
       Accordingly, the Report and Recommendation issued by United States
Magistrate Judge Suzanne Mitchell (doc. no. 4) is ACCEPTED, ADOPTED, and
AFFIRMED. Plaintiff’s Motion for Leave to Proceed In Forma Pauperis (doc. no.
            Case 5:21-cv-00214-SM Document 5 Filed 04/28/21 Page 2 of 2




2) is DENIED. Plaintiff is DIRECTED to pay the $402.00 filing fee within 21 days
from the date of this order. Failure to pay the filing fee within the time prescribed
shall be cause for dismissal of the action without prejudice to refiling.       See,
LCvR3.3(e).
        IT IS SO ORDERED this 28th day of April, 2021.




21-0214p001.docx




                                         2
